Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-13 are pending and have been examined.
Priority
This application, Serial No. 16/953,601 (PGPub: US2021/0154670) was filed 11/20/2020. This application claims foreign priority to foreign application France 19 12994 filed 11/21/2019. 
Information Disclosure Statements
The Information Disclosure Statement filed 11/20/2020 has been considered by the Examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 3 recites “at least a given size on a” and should be “on an accommodating surface”.
Claim 1, line 5 should delete “make to” so that the claim reads “configured to introduce liquid…”.
Claim 1, line 7 should be corrected to recite “…in the fluid cavity, at least one actuator…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite because the preamble recites “a given size” and it is unclear exactly what size objects are intended to be located on the claimed device.
	Claim 2 recites the limitation “the deflected shape of the plate” and there is insufficient antecedent basis for this limitation in the claim. 
	Claim 3 recites the limitation “simply supported” and it is unclear what exactly would be structurally required for simply supporting.
Claim 4 recites the limitation “simply supported” and it is unclear what exactly would be structurally required for simply supporting.
Claim 5 recites the limitation “the deflected shape of the plate” and there is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “the given pattern” at lines 13 and 15 and there is insufficient antecedent basis for this limitation in the claim because no pattern has been previously described.
Claim 13 recites “forming at least one scar” and it is unclear where the scar is formed. For example, is the scar formed in the biological cells or alternatively in the accommodating surface.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Casset et al. (US 2016/0244715, Pub Date: 08/25/2016, hereinafter “Casset”).

Regarding claim 1, Casset teaches throughout the publication a device for locating biological objects of at least a given size on an accommodating surface (abstract), including a fluid cavity, at least one fluid connector configured to make to introduce liquid and biological objects into the fluid cavity (paragraphs 0040 and 0173), 
a plate provided with said accommodating surface having properties of adhesion vis-a-vis biological objects (paragraphs 0016 and 0021), said plate being suspended in the fluid cavity (paragraph 0018, fluid circulates the support), 
at least one actuator (paragraph 0017) for vibrating the plate in at least one stationary mode, said at least one actuator being configured to act on the plate (paragraph 0018), and 
a control unit configured to control the at least one actuator so that the plate vibrates in a stationary mode (paragraph 0023, means for controlling) with a desired wavelength that is at least of the order of magnitude of the characteristic size of the cell (paragraph 0100).
Although Casset does not specifically teach the device wherein the controller controls the actuator so that the plate vibrates with a wavelength of between 3 times and 20 times the given size of the biological objects, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 1 are for any particular purpose or solve any stated problem, and the prior art teaches that vibration wavelength may be modified based on the characteristic size of the cell, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the cell manipulation art.
Regarding claim 2, Casset teaches the device wherein said at least one actuator is disposed with respect to the plate at an antinode of the deflected shape of the plate in stationary mode (paragraph 0112).
Regarding claim 3, Casset teaches the device wherein the plate is simply supported (paragraphs 0108-0109).
Regarding claim 4, Casset teaches the device including supports supporting the plate in a simply supported connection (paragraph 0171).
Regarding claim 5, Casset teaches the device wherein the supports are in contact with the plate at at least some nodes of the deflected shape of the plate in said stationary mode (paragraphs 0112 and 0171).
Regarding claim 6, Casset teaches the device wherein the plate is held by embedding (paragraph 0171).
Regarding claim 7, Casset teaches the device wherein the at least one actuator is a piezoelectric actuator (paragraph 0017) fixed to the plate (paragraph 0082 and see for example. Figure 2).
Regarding claim 8, Casset teaches the device wherein at least part of the fluid cavity is optically transparent (paragraph 0033, glass plate/support; paragraph 0170, glass cover).
Regarding claim 9, Casset teaches a system for studying the migration of cells including a location device according to claim 8 (see above), and a device for observing the biological objects on the plate (paragraph 0126).
Regarding claim 10, Casset teaches a method for locating biological objects in a given pattern using a device according to claim 1 (see above), including: the placing of liquid in the fluid cavity at least over part of the accommodating surface, the injection of biological objects into said liquid (paragraphs 0040 and 0081), the activation of the at least one actuator so that the plate vibrates in a stationary mode chosen so as to obtain the given pattern (paragraph 0082), sedimentation of the biological objects on the accommodating surface in the given pattern, stoppage of the at least one actuator during or after the sedimentation (paragraphs 0082-0084).
Regarding claim 11, Casset teaches the method wherein the liquid surrounds the plate (paragraph 0018).
Regarding claim 12, Casset teaches the method wherein the liquid is deposited solely on the accommodating surface (paragraph 0040).
Regarding claim 13, Casset teaches a method for analyzing the migration of biological cells using the location method according to claim 10 (see above), the biological objects being cells (paragraphs 0013-0015), said analysis method including, after the sedimentation of biological cells on the accommodating surface forming at least one scar, the observation of the migration of the biological cells (paragraphs 0126-0136).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA M GIERE/Primary Examiner, Art Unit 1641